DETAILED ACTION
Amendment received 22 April 2022 is acknowledged.  Claims 6-17, 19-26, 28-29, 31-38, and 40-43 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-17, 19-26, 28-29, 31-38, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Dorval (US Pub. No. 2014/0343717) in view of Yamamoto (US Pub. No. 2015/0239120).

As per Claim 6, Dorval discloses a safety system (10) for an order fulfillment facility (12) comprising a plurality of mobile robots (40-40n) and at least a two dimensional array (12SA) of storage locations (“storage locations” in ¶20) and a space (30, 32) configured to allow the plurality of mobile robots (40-40n) to move adjacent the storage locations (“storage locations” in ¶20) to perform order fulfillment operations at the storage locations (“storage locations” in ¶20) (Figs. 1-3a; ¶17-21), the space (30, 32) comprising at least one of a track system (32) through the two dimensional array (12SA) and one or more decks (as per 100A-100n) at least adjacent the two dimensional array (12SA) of storage locations (“storage locations” in ¶20) (Figs. 1, 3-3a; ¶19-22), the safety system (10) comprising:
a plurality of zones (100A-100n) within the space (30, 32) (Figs. 3-3a; ¶22);
a plurality of mechanical guards (102, 104) around a zone of the plurality of zones (100a-100n) to define the zone as a service zone (“given access zone” in ¶22) (Figs. 1-3b; ¶22-23), the plurality of mechanical guards (102, 104) configured to physically block a group of mobile robots of the plurality of mobile robots (40-40n) from entering the service zone (“given access zone” in ¶22) as the plurality of mobile robots (40-40n) perform the order fulfillment operations in the plurality of zones (100a-100n) around the service zone (“given access zone” in ¶22) (Figs. 1-3b; ¶22-23); and
a central controller (14, 20) configured to shut down (as per 901, 1005) mobile robots (40-40n) prior to performing service on the service zone (“given access zone” in ¶22) (Figs. 9A-10D; ¶22, 28-39).
Dorval does not expressly disclose wherein the central controller is configured to shut down mobile robots outside the service zone in response to notification of service to be performed in the service zone.
Yamamoto discloses a robot control system in which a plurality of robots (21, 22, 23) are in communication with a control panel (12) (Fig. 1; ¶20-23).  In one embodiment, the robots (21, 22, 23) are in communication with the control panel (12) via a wireless network (11) (¶21-23) and the control panel (12) includes an emergency stop button (14) (Fig. 1; ¶23) that enables drive power of all of the robots (21, 22, 23) to be cut regardless of current operating mode (Fig. 1; ¶53).  In this way safety of operators working in the vicinity of the robots (21, 22, 23) can be secured in an emergency (¶32, 41, 53).  Like Dorval, Yamamoto is concerned with robot control systems.
Therefore, from these teachings of Dorval and Yamamoto, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Yamamoto to the system of Dorval since doing so would enhance the system by securing the safety of operators.  Applying the teachings of Yamamoto to the system of Dorval would result in the central controller (14, 20) of Dorval including an emergency stop button (14) as per Yamamoto that cuts power to the robots (40-40n) in response to actuation of the emergency stop button (14) when service is to be performed.

As per Claim 7, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 6.  Dorval further discloses wherein the size of the service zone (“given access zone” in ¶22) is variably configurable (as per 100A1, 100A2) depending on the positions of the mechanical guards (102, 104) in the space (30, 32) (Figs. 1-3b; ¶22-23).

As per Claim 8, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 6.  Dorval further discloses wherein the space (30, 32) includes the track system (32), the track system configured to allow horizontal movement of the mobile robots (40-40n) within the space (30, 32) (Fig. 3a; ¶21), the plurality of mechanical guards (102, 104) comprising vertically oriented (as per vertical surface) mechanical guards (102) mounted to the track system (32) preventing horizontal movement of the mobile robots (40-40n) along the track system (32) into the service zone (“given access zone” in ¶22) (Fig. 4a; ¶22-23).

As per Claim 9, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 6.  Dorval further discloses wherein the space (30, 32) includes the track system (17, 34), the track system (17, 34) configured to allow vertical movement of the mobile robots (40-40n) within the space (30, 32) (Figs. 1, 3, 3b; ¶21-22), the plurality of mechanical guards (102, 104) comprising horizontally oriented (as per horizontal surface) mechanical guards (102) mounted to the track system (17, 34) preventing vertical movement of the mobile robots (40-40n) along the track system (17, 34) into the service zone (“given access zone” in ¶22) (Figs. 1, 3, 3b, 4a; ¶21-23).

As per Claim 10, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 6.  Dorval further discloses wherein the one or more decks (100A-100n) include openings (as per lifts 17, 34) configured to allow vertical travel of the mobile robots (40-40n) through the one or more decks (100A-100n) (Figs. 1, 3, 3b; ¶21-22), the plurality of mechanical guards (102, 104) comprising horizontally oriented (as per horizontal surface) mechanical guards (102) mounted over an opening (as per lifts 17, 34) of a deck of the one or more decks (100A-100n) to prevent vertical movement of the mobile robots (40-40n) through the deck into the service zone (“given access zone” in ¶22) (Figs. 1, 3, 3b, 4a; ¶21-23).

As per Claim 11, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 10.  Dorval further discloses wherein the height of the service zone (“given access zone” in ¶22) is configured to extend from the deck (100) to a height of at least seven feet (as per stairs in Fig. 3) above the deck (100) (Fig. 3).

As per Claim 12, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 6.  Dorval further discloses wherein the plurality of mechanical guards (102, 104) comprise plates (as per planar surface of barrier 102) covering mobile robot access points into the space (30, 32) (Fig. 4a; ¶22).

As per Claim 13, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 6.  Dorval further discloses wherein the plurality of mechanical guards (102, 104) comprise one or more rods (“bars” in ¶33 of Cyrulik, US Pub. No. 2012/0185080, Ser. No. 13/326,565 incorporated by reference into Dorval in ¶22) or chains covering each mobile robot access point into the space (30, 32) (Fig. 4a; ¶22).
As per Claim 14, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 6.  Dorval further discloses wherein a mechanical guard of the plurality of mechanical guards (102, 104) comprises a processor (24) for determining when the mechanical guard (102, 104) is secured in position covering a mobile robot access point into the space (30, 32) (Figs. 1-2, 5, 10A-D; ¶22-24, 33-39).

As per Claim 15, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 6.  Dorval further discloses wherein a mechanical guard of the plurality of mechanical guards (102, 104) comprises a safety rated switch (as per “suitable sensors” in ¶29, 34, 35) for determining (as per “may verify” in ¶29, 35) when the mechanical guard is secured in position covering a mobile robot access point into the space (30, 32) (Fig. 9, 10A-10D; ¶28-29, 33-35).

As per Claim 16, Dorval discloses a system (10) for an order fulfillment facility (12) comprising at least a two dimensional array (12SA) of storage locations (“storage locations” in ¶20), a track system (32), and a deck (as per 100A-100n) at least adjacent the two dimensional array (12SA) of storage locations (“storage locations” in ¶20) (Figs. 1, 3-3a; ¶19-22), the system (10) comprising:
a plurality of mobile robots (40-40n) configured to move on the track system (32) and around on the deck (as per 100A-100n) to perform order fulfillment operations at the storage locations (“storage locations” in ¶20) (Figs. 1-3a; ¶17-21); and
a safety system (10), comprising:
a plurality of zones (100A-100n) within a space defined by at least one of the track system (32) and deck (100A-100n) (Figs. 3-3a; ¶22);
a plurality of mechanical guards (102, 104) mounted with respect to at least one of the track  system (32) and deck (as per 100A-100n) to define one of the zones of the plurality of zones (100A-100n) as a service zone (“given access zone” in ¶22) (Figs. 1-3b; ¶22-23), the plurality of mechanical guards (102, 104) configured to prevent the mobile robots (40-40n) from entering the service zone (“given access zone” in ¶22) (Figs. 1-3b; ¶22-23); and
a control system (14, 22, 24) including one or more processors (22, 24) configured to define a perimeter of the service zone (“given access zone” in ¶22) (Figs. 1-3b, 9A-10D; ¶22-23, 28-39).
Dorval does not expressly disclose wherein the control system is configured to prevent movement of the plurality of mobile robots throughout the order fulfillment facility.
Yamamoto discloses a robot control system in which a plurality of robots (21, 22, 23) are in communication with a control panel (12) (Fig. 1; ¶20-23).  In one embodiment, the robots (21, 22, 23) are in communication with the control panel (12) via a wireless network (11) (¶21-23) and the control panel (12) includes an emergency stop button (14) (Fig. 1; ¶23) that enables drive power of all of the robots (21, 22, 23) to be cut regardless of current operating mode (Fig. 1; ¶53).  In this way safety of operators working in the vicinity of the robots (21, 22, 23) can be secured in an emergency (¶32, 41, 53).  Like Dorval, Yamamoto is concerned with robot control systems.
Therefore, from these teachings of Dorval and Yamamoto, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Yamamoto to the system of Dorval since doing so would enhance the system by securing the safety of operators.  Applying the teachings of Yamamoto to the system of Dorval would result in the central controller (14, 20) of Dorval including an emergency stop button (14) as per Yamamoto that cuts power to the robots (40-40n) in response to actuation of the emergency stop button (14) when service is to be performed.

As per Claim 17, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 16.  Dorval further discloses the one or more processors (22, 24) further configured to:
confirm (as per 1012) when each access point in the service zone (“given access zone” in ¶22) is sealed by a mechanical guard (102, 104) (Figs. 10A-D; ¶33-39); and
restart (as per 905) operation of at least some of the mobile robots (40-40n) outside of the service zone (“given access zone” in ¶22) upon confirmation (as per 719) that each access point to the service zone is sealed (“given access zone” in ¶22) (Figs. 7B, 9B, ¶29-30).
As per Claim 19, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 17.  Dorval further discloses wherein each of the plurality of mechanical guards (102, 104) is configured to send a signal (from “suitable sensor” in ¶29) to the control system (14, 22, 24) when each of the mechanical guards (102, 104) is secured over an access point into the service zone (“given access zone” in ¶22) (Figs. 10A-D; ¶33-39).

As per Claim 20, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 19.  Dorval further discloses wherein each of the mechanical guards of the plurality of mechanical guards (102, 104) comprises a safety rated switch (as per “suitable sensors” in ¶29, 34, 35) for generating the signal (from “suitable sensor” in ¶29) (Figs. 10A-D; ¶33-39).

As per Claim 21, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 16.  Dorval further discloses wherein the size of the service zone (“given access zone” in ¶22) is variably configurable (as per 100A1, 100A2) depending on the positions of the mechanical guards (102, 104) in the space (30, 32) (Figs. 1-3b; ¶22-23).

As per Claim 22, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 16.  Dorval further discloses wherein the plurality of mechanical guards (102, 104) comprise vertically oriented (as per vertical surface) mechanical guards (102) mounted to the track system (32) preventing horizontal movement of the mobile robots (40-40n) along the track system (32) into the service zone (“given access zone” in ¶22) (Fig. 4a; ¶22-23).

As per Claim 23, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 16.  Dorval further discloses wherein the plurality of mechanical guards (102, 104) comprise horizontally oriented (as per horizontal surface) mechanical guards (40-40n) mounted to the track system (32) preventing vertical movement of the mobile robots (40-40n) along the track system (32) into the service zone (Figs. 1, 3, 3b, 4a; ¶21-23).

As per Claim 24, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 16.  Dorval further discloses wherein the deck (100A-100n) includes an opening (as per lifts 17, 34) configured to allow vertical travel of the mobile robots (40-40n) through the deck (100A-100n) (Figs. 1, 3, 3b; ¶21-22), the plurality of mechanical guards (102, 104) comprising a horizontally oriented (as per horizontal surface) mechanical guard (102) mounted over the opening (as per lifts 17, 34) of the deck (100A-100n) to prevent vertical movement of the mobile robots (40-40n) through the deck (100A-100n) into the service zone (“given access zone” in ¶22) (Figs. 1, 3, 3b, 4a; ¶21-23).

As per Claim 25, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 16.  Dorval further discloses wherein the service zone (“given access zone” in ¶22) is located on a deck (100A-100n) around the two dimensional array (12SA) of storage locations (“storage locations” in ¶20) (Figs. 1, 3-3a; ¶19-22), the plurality of mechanical guards (102, 104) comprise vertically oriented (as per vertical surface) mechanical guards (102) mounted to the track system (32) preventing horizontal movement of the mobile robots (40-40n) into the service zone (“given access zone” in ¶22) on the deck around the two dimensional array (12SA) of storage locations (“storage locations” in ¶20) (Figs. 1-3b; ¶22-23).

As per Claim 26, Dorval discloses a safety system (10) for an order fulfillment facility (12) comprising a plurality of mobile robots (40-40n), and at least a two dimensional array (12SA) of storage locations (“storage locations” in ¶20), a track system (32) configured to allow the plurality of mobile robots (40-40n) to move adjacent the storage locations (“storage locations” in ¶20) to perform order fulfillment operations at the storage locations (“storage locations” in ¶20) (Figs. 1-3a; ¶17-22), and a deck (as per 100A-100n) at least adjacent the two dimensional array (12SA) of storage locations (“storage locations” in ¶20) (Figs. 1, 3-3a; ¶19-22), the safety system (10) comprising:
a plurality of zones (100A-100n) within a space defined by at least one of the track system (32) and deck (100A-100n) (Figs. 3-3a; ¶22);
a plurality of mechanical guards (102, 104) mounted with respect to at least one of the track system (32) and deck (as per 100A-100n) to define one of the zones of the plurality of zones (100A-100n) as a service zone (“given access zone” in ¶22) (Figs. 1-3b; ¶22-23), the plurality of mechanical guards (102, 104) configured to prevent a group of one or more mobile robots of the plurality of mobile robots (40-40n) positioned outside of the service zone from entering the service zone (“given access zone” in ¶22) (Figs. 1-3b; ¶22-23); and
a safety control system (14, 22, 24) comprising one or more processors (22, 24) configured to implement a safety protocol (as per steps in Figs. 10A-10D) for safe servicing within the service zone, wherein, in implementing the safety protocol (“given access zone” in ¶22) (Figs. 10A-D; ¶33-39), the one or more processors (22, 24) are configured to:
determine (as per 1012) when the plurality of mechanical guards (102, 104) are established around the service zone (“given access zone” in ¶22) (Figs. 10B; ¶35); and
Dorval does not expressly disclose the one or more processors are configured to:
shutdown the group of one or more mobile robots outside of the service zone; and
resume operation of the group of one or more mobile robots outside of the service zone, upon determining that the plurality of mechanical guards are established around the service zone.
Yamamoto discloses a robot control system in which a plurality of robots (21, 22, 23) are in communication with a control panel (12) (Fig. 1; ¶20-23).  In one embodiment, the robots (21, 22, 23) are in communication with the control panel (12) via a wireless network (11) (¶21-23).  The control panel (12) includes an emergency stop button (14) Fig. 1; ¶23) that enables drive power of all of the robots (21, 22, 23) to be cut regardless of current operating mode (Fig. 1; ¶32) and a mode changing switch (40) for selectively supplying drive power via the control panel (12) (Fig. 1; ¶26-32).  In this way, safety of operators working in the vicinity of the robots (21, 22, 23) can be secured in an emergency (¶32, 41, 53) and drive power can be supplied via the mode change switch (40) of the control panel (12) (¶30).  Like Dorval, Yamamoto is concerned with robot control systems.
Therefore, from these teachings of Dorval and Yamamoto, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Yamamoto to the system of Dorval since doing so would enhance the system by securing the safety of operators.  Applying the teachings of Yamamoto to the system of Dorval would result in the central controller (14, 20) of Dorval including an emergency stop button (14) and mode change switch (40) as per Yamamoto that selectively powers the robots (40-40n).

As per Claim 28, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 26.  Dorval further discloses wherein, in implementing the safety protocol, the one or more processors (22, 24) are further configured to identify one or more mobile robots (40-40n) of the mobile robots (40-40n) in the service zone (“given access zone” in ¶22) (¶24, 26), and to route the one or more mobile robots (40-40n) out of the service zone (“given access zone” in ¶22) prior to shutting down the order fulfillment operations (12) (Figs. 10C; ¶22, 36).

As per Claim 29, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 26.  Dorval further discloses wherein, in implementing the safety protocol, the one or more processors (22, 24) determine (as per 1012) when the plurality of mechanical guards (102, 104) are established around the service zone (“given access zone” in ¶22) by receipt of signals (from “suitable sensor” in ¶29) from the mechanical guards (102, 104) (Fig. 10B; ¶29, 35).

As per Claim 31, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 26.  Dorval further discloses wherein, in implementing the safety protocol, the one or more processors (22, 24) are configured to:
shutdown (as per 901, 1005) the mobile robots (40-40n) (Figs. 9A-10D; ¶28-39);
determine (as per 1012) when the plurality of mechanical guards (102, 104) are established around the service zone (“given access zone” in ¶22) (Figs. 10B; ¶35); and
power the mobile robots (40-40n) back up (as per 905), for operation around the service zone (“given access zone” in ¶22), upon determining that the plurality of mechanical guards (102, 104) are established around the service zone (given access zone” in ¶22) (Figs. 7B, 9B, ¶29-30).

As per Claim 32, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 26.  Dorval further discloses interlock switches (as per “suitable sensors” in ¶29, 34, 35) for interlocking the plurality of mechanical guards (101, 104) to the control system (14, 22, 24) (Fig. 9, 10A-10D; ¶28-29, 33-35).

As per Claim 33, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 26.  Dorval further discloses wherein the plurality of mechanical guards (102, 104) are manually installed barriers (¶22, 24, 33).

As per Claim 34, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 26.  Dorval further discloses wherein the plurality of mechanical guards (102, 104) are automatically actuated gates, doors or barriers (¶22).

As per Claim 35, Dorval discloses a safety system (10) for an order fulfillment facility (12) comprising mobile robots (40-40n) and at least a two dimensional array (12SA) of storage locations (“storage locations” in ¶20), the mobile robots (40-40n) configured to move adjacent the storage locations (“storage locations” in ¶20) to perform order fulfillment operations at the storage locations (“storage locations” in ¶20) (Figs. 1-3a; ¶17-21), the order fulfillment facility (12)  further comprising at least one of a track system (32) through the two dimensional array (12SA) and one or more decks (as per 100A-100n) at least adjacent the two dimensional array (12SA) of storage locations (“storage locations” in ¶20) (Figs. 1, 3-3a; ¶19-22), the safety system (10) comprising:
a perimeter (as per operation of closures 102, 104) defining a first space (100A2) and a second space (100A1+100B1) different than the first space (100A2) within the order fulfillment facility (12) (Fig. 4; ¶22), the first space (100A2) in which humans are to operate, and a group of the mobile robots (40-40n) operating in the second space (100A1+100B1) (Fig. 4; ¶22), the perimeter (as per operation of closures 102, 104) preventing the group of mobile robots (40-40n) from crossing into the first space (100A2) (Fig. 4; ¶22); and
a safety control system (14, 22, 24) comprising one or more processors (22, 24) configured to implement a safety protocol (as per steps in Figs. 10A-10D) for human entry into a service area (100A1 when unlocked) within the second space (100A1+100B1), wherein, in implementing the safety protocol (“given access zone” in ¶22) (Figs. 4, 10A-D; ¶22, 33-39), the one or more processors (22, 24) are configured to:
perform one of sending a shutdown signal (as per 901, 1005) (Figs. 4, 9A-10D; ¶22, 28-39), or [stop sending an enabling signal];
after shutdown (as per 901, 1005), determine when a redefined perimeter (as per operation of closures 102, 104) is established, the redefined perimeter (as per operation of closures 102, 104) defining an enlarged first space (100A2+100A1) comprising the first space (100A2) plus at least the service area (100A1 when unlocked), and a reduced second space (100B1) comprising the second space (100A1+100B1) without at least the service area (100A1 when unlocked), the redefined perimeter (as per operation of closures 102, 104) preventing the group of mobile robots (40, 40n) from crossing into the enlarged first space (100A2+100A1) (Figs. 4, 9A-10D; ¶22, 28-39); and
resume (as per 905) operation in the reduced second space (100B1) of the redefined perimeter (as per operation of closures 102, 104) upon determining (as per 719) that the redefined perimeter (as per operation of closures 102, 104) is established (Figs. 4, 7B, 9B, ¶22, 29-30).
Dorval does not expressly disclose:
wherein the shutdown signal is to the group of mobile robots operating, in the second space, the group of mobile robots in the second space shutting down upon receipt of the shutdown signal or upon not receiving the enabling signal;
wherein the shutdown is of the group of mobile robots;
and wherein the resume operation is of the group of mobile robots.
Yamamoto discloses a robot control system in which a plurality of robots (21, 22, 23) are in communication with a control panel (12) (Fig. 1; ¶20-23).  In one embodiment, the robots (21, 22, 23) are in communication with the control panel (12) via a wireless network (11) (¶21-23).  The control panel (12) includes an emergency stop button (14) Fig. 1; ¶23) that enables drive power of all of the robots (21, 22, 23) to be cut regardless of current operating mode (Fig. 1; ¶32) and a mode changing switch (40) for selectively supplying drive power via the control panel (12) (Fig. 1; ¶26-32).  In this way, safety of operators working in the vicinity of the robots (21, 22, 23) can be secured in an emergency (¶32, 41, 53) and drive power can be supplied via the mode change switch (40) of the control panel (12) (¶30).  Like Dorval, Yamamoto is concerned with robot control systems.
Therefore, from these teachings of Dorval and Yamamoto, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Yamamoto to the system of Dorval since doing so would enhance the system by securing the safety of operators.  Applying the teachings of Yamamoto to the system of Dorval would result in the central controller (14, 20) of Dorval including an emergency stop button (14) and mode change switch (40) as per Yamamoto that selectively powers the robots (40-40n).

As per Claim 36, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 35.  Dorval further discloses wherein the one or more processors (22, 24) of the safety control system (14, 22, 24) are further configured to return the redefined perimeter (as per operation of closures 102, 104) to the perimeter upon determining (as per 719) that service within the service area (100A1 when unlocked) is completed (Figs. 4, 7B, 9B, ¶22, 29-30).

As per Claim 37, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 35.  Dorval further discloses wherein the perimeter (as per operation of closures 102, 104) and the redefined perimeter (as per operation of closures 102, 104) extend both horizontally (as per aisles 1, 2 in Fig. 4) and across multiple vertical levels (as per zones 1, 2 in Fig. 4) (Fig. 4; ¶22).

As per Claim 38, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 35.  Dorval further discloses wherein the perimeter (as per operation of closures 102, 104) and the redefined perimeter (as per operation of closures 102, 104) each include multiple zones (Fig. 4; ¶22).

As per Claim 40, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 35.  Dorval further discloses wherein the redefined perimeter (as per operation of closures 102, 104) includes one or more zones (100A1 when unlocked) from the second space (100A1+100B1) moved to the first space (100A2) (Fig. 4; ¶22).

As per Claim 41, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 6.  Dorval further discloses wherein a number of mobile robots (40-40n) in the group of mobile robots (40-40n) is the same as a number of mobile robots (40-40n) in the plurality of mobile robots (40-40n) (as per “a population of free ranging rovers” in ¶19).


As per Claim 42, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 26.  Dorval further discloses wherein the group of one or more mobile robots (40-40n) comprises all of the plurality of mobile robots (40-40n) (as per “a population of free ranging rovers” in ¶19).

As per Claim 43, the combination of Dorval and Yamamoto teaches or suggests all limitations of Claim 35.  Dorval further discloses wherein the group of mobile robots (40-40n) comprises all of the mobile robots (40-40n) (as per “a population of free ranging rovers” in ¶19).
Response to Arguments
Applicant's arguments filed 22 April 2022 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “The Office Action instead alleges that Yamamoto discloses shutting down mobile robots outside of a service zone” (page 10 of Amendments).  However, no rejection involves an assertion that Yamamoto individually discloses shutting down mobile robots outside of a service zone.  Accordingly, Applicant’s argument is not consistent with the written record.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “Yamamoto has no disclosure or suggestion of different zones” (page 10 of Amendments).  However, no rejection involves an assertion that Yamamoto individually has disclosure or suggestion of different zones.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “Stated otherwise, Yamamoto has no disclosure or suggestion of any zones outside of those containing the robots being taught” (page 10 of Amendments).  However, no rejection involves an assertion that Yamamoto individually has disclosure or suggestion of any zones outside of those containing the robots being taught.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “Yamamoto is completely silent as to shutting down robots outside of the zone containing the robots being taught” (page 10 of Amendments).  However, no rejection involves an assertion that Yamamoto individually discloses shutting down robots outside of the zone containing the robots being taught.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “As Yamamoto has no disclosure or suggestion of shutting down robots outside of the zone containing the robots being taught, it is respectfully submitted that Yamamoto adds nothing to the teaching of Dorval with respect to this feature” (page 11 of Amendments).  However, Applicant’s arguments involve attacking the references individually (see MPEP § 2145(IV)).  As set forth in the rejections, applying the teachings of Yamamoto to the system of Dorval would result in the central controller (14, 20) of Dorval including an emergency stop button (14) as per Yamamoto that cuts power to the robots (40-40n) in response to actuation of the emergency stop button (14) when service is to be performed.  In this way, the central controller (14, 20) of Dorval would be configured to shut down mobile robots (40-40n) outside the service zone in response to notification of service to be performed in the service zone.  Accordingly, the cited references teach or suggest all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “Without such a disclosure or suggestion in the combination of cited references, it is respectfully submitted that independent claims 6, 16, 26 and 35 reciting these features are patentable over the combination of cited references” (page 11 of Amendments).  However, as discussed above, the cited references teach or suggest all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “These features are similarly not disclosed or suggested in the combination of cited references” (page 11 of Amendments).  However, the cited references teach or suggest all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “While Dorval shows that one of the zones (e.g., zone 100A2) may be blocked off against robotic entry to allow personnel access, Dorval has no disclosure or suggestion of enlarging blocked off areas by combining blocked off zones” (page 11 of Amendments).
However, consistent with the citations in the rejections, Dorval discloses that the automated storage and retrieval system (10) is divided into personnel access zones (100A-100n) with each access zone (100A-100n) having controllable closures (102, 104) that may be closed to prevent entry of rovers (40) into a zone that is open to personnel access (Figs. 4, 9A-10D; ¶22, 28-39).  In one embodiment, one zone (100A2) is open to personnel and closed to the rovers (40) while adjacent zones (100A1, 100B2) are closed to personnel and open to the rovers (40) (Figs. 4, 9A-10D; ¶22, 28-39).  Accordingly, securing zone 100A2 would involve providing an enlarged space (100A2+100A1) open to personnel and closed to rovers (40) and a space (100B2) closed to personnel and open to rovers (40).  In this way, Dorval discloses “enlarging blocked off areas by combining blocked off zones” in that the personnel access zones (100A-100n) of Doral may be operated to form enlarged blocked off areas.
Accordingly, the cited references teach or suggest all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “In fact, Dorval is express that the opposite is true” (page 11 of Amendments) in that “Dorval states: The access zones may be sized and shaped so that no zone, when secured, disrupts operation of more than one module of the ASRS system, and other modules including adjacent modules may continue substantially unimpaired” (page 11 of Amendments).  Dorval does include the recitation described by Applicant.  However, the recitation described by Applicant describes operation of a single zone rather than adjusting the size of an area that may be accessed by personnel.  As discussed above, Doral discloses embodiments in which individual zones are controlled to form a space composed of a specified number of adjacent zones (e.g., 100A1 and 100A21 when unlocked) that provide an enlarged area in which rovers (40) are blocked.  In this way, the recitation of Dorval identified by Applicant describing operation of a single zone is properly understood in the context of the description of the system (10) comprising multiple zones (100A-100n).  As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “As Dorval (by itself or in combination with Yamamoto) fails to disclose or suggest enlarging the area of the service zone as recited in independent claim 35, it is further respectfully submitted that independent claim 35 is patentable over the combination of cited references” (page 12 of Amendments).  However, as discussed above, Dorval discloses an enlarged first space as claimed.  Accordingly, the cited references teach or suggest all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Campbell (US Patent No. 6,539,876), Lert (US Pub. No. 2005/0047895), and DeWitt (US Pub. No. 2014/0031972) disclose robot control systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664